Case 19-80187-TLS              Doc 6      Filed 02/06/19 Entered 02/06/19 10:17:23                         Desc Main
                                          Document     Page 1 of 10


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                       )        BK. NO.19-80187
Matthew P. Nedbalek                                     )        (Chapter 13)
xxx-xx-5540                                             )
Nicole R. Nedbalek                                      )             CHAPTER 13 PLAN
xxx-xx-2212                                             )                    AND
                                     DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE

                                   NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”]
under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall
be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to this plan no later than the date designated in the attached Notice of Resistance Deadline. The
Bankruptcy Court may confirm or approve this plan without further notice if no objection to confirmation is filed.
See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the
collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim
amount and/or the valuation of the collateral in the claim. Avoidance of security interests or liens must be done by
motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the
amount of the claim or the value of the collateral shall be raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the
stripping of a lien shall be raised by motion or adversary proceeding as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS
ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT
INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11
WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                     Included                     Not Included



PART 1.       PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
follows:




Page 1 of 10
Case 19-80187-TLS              Doc 6      Filed 02/06/19 Entered 02/06/19 10:17:23                       Desc Main
                                          Document     Page 2 of 10


A. Monthly Payment Amount                B. Number of Payments                  Base Amount (A X B)
(include any previous payments)

$915.00                                  60                                     $54,900.00

$                                                                               $

$                                                                               $

$                                                                               $


                                              Total Plan Base Amount: __$54,900.00_______________________

The payment shall be withheld from the Debtor’s paycheck:                           Yes           No 

Employee’s name from whose check the payment is deducted: Matthew Nedbalek
Employer’s name, address, city, state, phone: Kone One Kone Court Moline, IL 61265




Debtor is paid: Monthly       Twice Monthly        Weekly      Biweekly     Other  ___________________


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.


PART 2.        ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order:

          1.   Pre-confirmation payments for adequate protection or leases of personal property;

          2.   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
               payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
               of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
               domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
               ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
               DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
               ATTORNEY FEES];

          3.   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
               SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
               THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES



Page 2 of 10
Case 19-80187-TLS             Doc 6       Filed 02/06/19 Entered 02/06/19 10:17:23                        Desc Main
                                          Document     Page 3 of 10


              AFTER THE BEFORE DISCUSSED MINIMUM                               MONTHLY         PAYMENTS         AND
              EXECUTORY CONTRACT PAYMENTS];

         4.   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
              distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
              PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
              this plan;

         5.   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
              allowed under 11 U.S.C. § 1326(b)(3);

         6.   Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims
              allowed under 11 U.S.C. § 1305;

         7.   Payments on co-signed unsecured claims listed in PART 8 of this plan;

         8.   General Unsecured Claims.

PART 3.       §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
              & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for leases of personal property shall be paid by the Trustee to the below listed creditors
without entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                                        Last Four Digits           Date of Next         Payment
     Creditor’s Names and Full Address                of Account Number            Payment Due           Amount
1. Santander Consumer USA PO BOX 961288            6360                           March 2019          $460.00
Fort Worth, TX 76161

2                                                                                                     $

3                                                                                                     $



PART 4.       ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
application. Fees and costs requested for allowance are as follows:

“SAA” Fees Requested              Fees Received Prior to Filing       Balance of “SAA” Fees to Be Paid in Plan

$4,000.00                         $161.00                             $3,839.00

“SAA” Costs Requested             Costs Received Prior to Filing      Balance of “SAA” Costs to Be Paid in Plan




Page 3 of 10
Case 19-80187-TLS              Doc 6      Filed 02/06/19 Entered 02/06/19 10:17:23                       Desc Main
                                          Document     Page 4 of 10


$200.00                           $0.00                                $200.00


PART 5.      PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and
post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A. Domestic Support Obligations

             1)  None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.
             2) Name of Debtor who owes Domestic Support Obligation ___________________
             3) The Debtor is required to pay all post-petition Domestic Support Obligations directly to the holder
                of the claim and not through the Chapter 13 Plan.
             4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support obligation as
                defined in 11 U.S.C. § 101(14A):

Name of Creditor                                      Address, City, State, Zip Code          Telephone Number

1

2

3


    B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

             1)  None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.
             2) Name of holder of Domestic Support Obligation Arrearage Claim, estimated arrears and monthly
                payment:


Name of Creditor                                 Estimated Arrearage Claim               Minimum Monthly Payment
                                                                                         on Arrearage

1                                                $                                       $

2                                                $                                       $

3                                                $                                       $


    C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
       507(a)(1)(B)

             1)  None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Name of Creditor                                  Estimated Arrearage Claim              Provision for Payment

1                                                 $                                      $



Page 4 of 10
Case 19-80187-TLS              Doc 6         Filed 02/06/19 Entered 02/06/19 10:17:23                                 Desc Main
                                             Document     Page 5 of 10


2                                                       $                                         $

    D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

             1)  None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:


Federal: $                                  State: $                                      Total: $




    E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

             1)  None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Amount Allowed                                                        Monthly Payment (Greater of $25 or 5% of Monthly
                                                                      Payment to Unsecured Creditors)

$                                                                     $



    F. Other Priority Claims: Provisions for treatment in Part 11 of plan.


PART 6.      SECURED CLAIMS

    A. Home Mortgage Claims
       (including claims secured by real property which the debtor intends to retain)

             1)  None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
             2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments
                directly to each mortgage creditor as those payments ordinarily come due beginning with the first
                due date after the case is filed and such creditor shall retain any lien securing its claim. Any pre-
                petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
                amount of pre-petition arrears is determined by the proof of claim, subject to the right of the
                Debtor to object to the amount set forth in the claim.

                                                                                                      Minimum
                                                              Pre-confirmation                         Monthly        Total Payments
                                          Estimated            Interest Rate &        Post-       Payment Amount       on Pre-petition
                         Property        Pre-petition          Dollar Amount      confirmation      on Pre-petition     Arrears Plus
 Name of Creditor       Description       Arrearage             Limit, If Any     Interest Rate        Arrears            Interest
1.   Home Point     20806 Flavin St.    $2,360.96           %      $             4.250%           $                   $
Financial           Elkhorn, NE 68022

2                                       $                   %     $              %                $                   $

3                                       $                   %     $              %                $                   $




Page 5 of 10
Case 19-80187-TLS                   Doc 6          Filed 02/06/19 Entered 02/06/19 10:17:23                                Desc Main
                                                   Document     Page 6 of 10




              3) The following claims secured by real property shall be paid in full through the Chapter 13
                 Plan:


                                                             Pre-confirmation
                                                              Interest Rate &        Post-              Minimum
                                                              Dollar Amount     confirmation            Monthly           Total Payments
     Name of Creditor             Property Description         Limit, if any     Interest Rate       Payment Amount        Plus Interest
1                                                        $                      %      $             %                $

2                                                        $                      %       $            %                $

3                                                        $                      %       $            %                $




     B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
        to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
        (2):

              1) Secured Claims to which § 506 Valuation is NOT applicable:

                              a.  None. If “None” is checked, the rest of § 6(B)(1) need not be
                                 completed or reproduced.
                              b. Claims listed in this subsection are debts secured by a purchase money
                                 security interest in a personal motor vehicle, incurred within 910 days of
                                 filing of the bankruptcy OR debts secured by a purchase money security
                                 interest in “any other thing of value,” incurred within one year prior to
                                 filing of the bankruptcy. These claims will be paid in full with interest as
                                 provided below. Unless otherwise ordered by the Court, the claim amount
                                 stated on a proof of claim or amended proof of claim filed before the
                                 filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                                 amount listed below.

                                                                 Pre-confirmation
                                                                  Interest Rate &        Post-              Minimum
                                                  Estimated       Dollar Amount      confirmation            Monthly        Total Payments
 Name of Creditor       Property Description    Claim Amount       Limit, if any     Interest Rate       Payment Amount       Plus Interest
1.       Santander      2014 Ford Explorer     $30,726.00        %      $           6.50%                $460.00            $
Consumer USA

2.       Helzberg       Jewelry                $344.67           %      $           6.50%                $0.00              $
Diamonds

3.                                             $                 %      $           %                    $0.00              $



              2) Secured Claims to which § 506 Valuation is applicable:

                              a.  None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                                 reproduced.
                              b. Claims listed in this subsection are debts secured by personal property not described in
                                 the prior paragraph of this plan, 6(B)(1)(b). These claims will be paid either the value of
                                 the secured property or the amount of the claim, whichever is less, with interest as
                                 provided below. The portion of a claim that exceeds the value of the secured property
                                 will be treated as an unsecured claim. In this District, the value of the secured property is



Page 6 of 10
Case 19-80187-TLS                  Doc 6          Filed 02/06/19 Entered 02/06/19 10:17:23                         Desc Main
                                                  Document     Page 7 of 10


                               determined by the proof of claim, subject to the right of the Debtor to object to such
                               valuation.



                                                 Estimated
                                                  Value of
                                                Security or   Pre-confirmation
                                               Amount Owed     Interest Rate &        Post-          Minimum
                                                (use lowest    Dollar Amount      confirmation       Monthly       Total Payments
 Name of Creditor      Property Description       amount)       Limit, if any     Interest Rate   Payment Amount     Plus Interest
1.         Nebraska   Mattress,        End    $4,000.00       %      $           6.50%            $                $
Furniture Mart        tables and vacuum

2.                                            $               %     $            %                $                $

3                                             $               %     $            %                $                $



     C. Surrender of Property

          1)  None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
          2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below
             creditors will be deemed satisfied in full through surrender of the collateral. Any unsecured deficiency
             claim must be filed by the bar date for claims or allowed by separate order of the Court. The Debtor
             requests that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as
             to the collateral only and that the stay under § 1301 be terminated in all respects.

                  Name of Creditor                                             Collateral To Be Surrendered
1. Ford Motor Credit Corp                                          2018 Ford Explorer

2



     D. Lien Avoidance and Lien Stripping

          1)  None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.
          2) In this District, avoidance of security interests or liens must be done by motion or adversary
             proceeding as appropriate.
          3) The Debtor shall file a Motion or Adversary Proceeding to Avoid the lien of the following creditors:

                                                                                                 Property Upon Which
           Name of Creditor                               Amount Owed                        Debtor Will Seek to Avoid Lien
1                                             $

2                                             $



PART 7.        EXECUTORY CONTRACTS/LEASES

     A. The Debtor assumes the executory contract/lease referenced below and provides for the regular
        contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired
        leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:

     B. Check One



Page 7 of 10
Case 19-80187-TLS                  Doc 6         Filed 02/06/19 Entered 02/06/19 10:17:23                             Desc Main
                                                 Document     Page 8 of 10


            1)  None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
            2)  Assumed Items:




                                                            Minimum        Regular                                            Total
                                                             Monthly      Number of                                         Payments
                                           Estimated        Payment to     Contract         Amount of       Due Date of   (Arrears Plus
                          Property       Arrearages on     Be Made on     Payments           Regular          Regular        Regular
                         Subject to        Executory          Exec.      Remaining as       Executory        Executory      Executory
                         Executory       Contract as of      Contract     of Date of         Contract         Contract       Contract
    Name of Creditor   Contract /Lease   Date of Filing     Arrearage       Filing           Payment         Payment        Payments)
1                                        $                $                             $                                 $

2                                        $                $                             $                                 $




PART 8.          CO-SIGNED UNSECURED DEBTS

       A.  None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

       B. The following co-signed debts shall be paid in full at the contract rate of interest from petition date.

                                                  Estimated
            Name of Creditor                     Amount Due           Contract Rate of Interest                   Total Due
1                                            $                       %                                  $



PART 9.          UNSECURED CLAIMS

       A. Allowed unsecured claims shall be paid prorata from all remaining funds.


PART 10.         ADDITIONAL PROVISIONS

       A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
          Court may confirm the plan without further hearing.

       B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
          time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
          estate during the pendency of this case.

       C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
          after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
          Procedure.

       D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
          provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

       E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
          approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
          and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
          provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
          filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a

Page 8 of 10
Case 19-80187-TLS             Doc 6     Filed 02/06/19 Entered 02/06/19 10:17:23                        Desc Main
                                        Document     Page 9 of 10


        creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
        shall include a certificate of service specifically stating it was served with limited notice on all parties in
        interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
        motion until a proper certificate of service is filed.

PART 11.     NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the
opening Notice to Creditors and Debtors of this plan.
_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________
_____________________________________________________________________________________________

                                    NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING
WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR
ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED
BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON OR
BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)

    A.  14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                          OR
    B.  MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER
       THE DATE THE PLAN IS FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE
BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R.
BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS FILED, THE COURT MAY
CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                         CERTIFICATE OF SERVICE

On _February 6, 2019__, the undersigned mailed a copy of this plan to all creditors, parties in interest and those
requesting notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either
listed below or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States
Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of
Nebraska

Dated: _February 6, 2019________________________             Debtor(s)

                                             By: /s/ _Matthew P. Nedbalek________________________________

                                                   /s/ _Nicole R. Nedbalek__________________________________

                                             By:    /s/ Francis X. Skrupa
                                                    Skrupa Law Office
                                                    11711 Arbor Street Suite 100
                                                    Omaha, NE 68144


Page 9 of 10
Case 19-80187-TLS             Doc 6      Filed 02/06/19 Entered 02/06/19 10:17:23                      Desc Main
                                        Document      Page 10 of 10


                                                    402-571-2900


By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney
certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska, other than any
nonstandard provisions included in PART 11 of this plan.




Page 10 of 10
